MEMORANDUM OPINION
BUSSEY, Judge.
Richard E. Cox, Sr., hereinafter referred to as defendant, was charged, tried and convicted in the District Court of Oklahoma County, for the crime of Embezzlement, and from the judgment and sentence fixT ing his punishment at imprisonment in the State Penitentiary for a term of three years, a timely appeal has been perfected to this Court.
This cause was summarily submitted under the provisions of Rule 6 of this Court, 22 O.S.A. c. 18 Appendix, on the 29th day of December, 1966, and from an examination of the record we are of the opinion that defendant was represented by able and competent counsel, the evidence amply supports the verdict of the jury, the punishment imposed is well within the range provided by law, and the record is free of fundamental error. Under such circum*96stances, we are of the opinion the judgment and sentence appealed from should be, and the same is hereby, affirmed.
BRETT, J., and NIX, P. I.. concur.